NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                  SANDRA L TORREZ, Petitioner/Appellee,

                                        v.

              RHONDA M BOMBARD, Respondent/Appellant.


                           No. 1 CA-CV 16-0758 FC
                             FILED 6-12-2018


           Appeal from the Superior Court in Maricopa County
                          No. FC2014-052709
               The Honorable Chuck Whitehead, Judge

                      REVERSED AND REMANDED


                                   COUNSEL

Davis Faas Blasé, PLLC, Scottsdale
By Greg R. Davis

Mandel Young, PLC, Phoenix
By Taylor C. Young

National Center for Lesbian Rights, San Francisco, CA
By Catherine Sakimura, Emily Haan
Co-Counsel for Petitioner/Appellee
Best Law Firm, Phoenix
By Robert Hendricks, Stephen Vincent, Cynthia L. Best
Counsel for Respondent/Appellant


                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge Randall M. Howe joined.


C A T T A N I, Judge:

¶1           Rhonda M. Bombard appeals from the superior court’s order
granting third-party visitation of her two children to her former partner,
Sandra L. Torrez. For reasons that follow, we reverse and remand.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Bombard and Torrez lived together when Bombard gave birth
to twins following artificial insemination with donor eggs and sperm. They
intended to raise the children together and entered a co-parenting
agreement setting forth a parenting plan in the event their relationship were
to end. Torrez eventually moved out but continued to see the children
regularly. Bombard later informed Torrez she would no longer be
permitted to see the children. Bombard then moved with the children to
New York.

¶3            Torrez filed a petition in Arizona to establish legal decision-
making, parenting time, and child support orders, and alternatively,
visitation under Arizona Revised Statutes (“A.R.S.”) § 25-409. She also
requested a temporary parenting time order. The superior court concluded
that Torrez stood in loco parentis to the children and, in October 2014,
entered an order (“2014 Order”) awarding Torrez Skype visitation twice
each week and weekend visitation once each month.

¶4            Torrez later filed a petition for contempt alleging Bombard
failed to comply with the 2014 Order. The superior court found that
Bombard failed to allow visitation as contemplated in the 2014 Order, and
found Bombard in contempt. The court granted Torrez’s request to enforce
visitation, and awarded Torrez attorney’s fees (“2016 Order”).

¶5           Bombard objected to Torrez’s application for attorney’s fees,
noting the superior court had not issued a final ruling on the petition to


                                     2
                           TORREZ v. BOMBARD
                            Decision of the Court

establish visitation. The court concluded that the 2014 Order was a final
ruling on the petition and that only the visitation schedule was a temporary
order. The court awarded Torrez $12,662.50 in attorney’s fees, and
Bombard timely appealed.

                               DISCUSSION

I.     Subject Matter Jurisdiction.

¶6            Preliminarily, Bombard argues the superior court lacked
subject matter jurisdiction over this matter. She asserts that the superior
court did not have jurisdiction under A.R.S. § 25-402 because the children
were permanently residing in New York. We review de novo the superior
court’s subject matter jurisdiction. Gutierrez v. Fox, 242 Ariz. 259, 264, ¶ 17
(App. 2017).

¶7            “‘[S]ubject matter jurisdiction’ refers to a court’s statutory or
constitutional authority to hear a certain type of case.” Chapman v. Hopkins,
243 Ariz. 236, 241, ¶ 19 (App. 2017). “Subject matter jurisdiction cannot be
waived, and can be raised at any stage of the proceedings.” Swichtenberg v.
Brimer, 171 Ariz. 77, 82 (App. 1991).

¶8             Under A.R.S. § 25-402, the superior court has jurisdiction to
conduct proceedings regarding the legal decision-making and parenting
time of a “person other than a parent.” Before conducting such a
proceeding, the court must “confirm its authority to do so to the exclusion
of any other state . . . by complying with the uniform child custody
jurisdiction and enforcement act [UCCJEA].” A.R.S. § 25-402(A); see also
Ariz. Const. art. 6, § 14(1) (granting original jurisdiction in the superior
court in cases in which exclusive jurisdiction is not vested in another court);
Lambertus v. Porter, 235 Ariz. 382, 384, ¶ 10 (App. 2014) (discussing § 25-
402).

¶9              Under the UCCJEA, an Arizona court has jurisdiction if this
state “was the home state of the child within six months before the
commencement of the proceeding and the child is absent from this state but
a . . . person acting as a parent continues to live in this state.” A.R.S. § 25-
1031(A)(1). The “home state” is “[t]he state in which a child lived with a
parent or a person acting as a parent for at least six consecutive months
immediately before” the proceeding. A.R.S. § 25-1002(7)(a). A “person
acting as a parent” includes a “person, other than a parent, who . . . had
physical custody for a period of six consecutive months . . . within one year
immediately before the commencement of [the] proceeding” and “claims a
right to legal custody under the law of this state.” A.R.S. § 25-1002(13)(a)–


                                       3
                          TORREZ v. BOMBARD
                           Decision of the Court

(b). This jurisdiction is exclusive and continuing if “the child and a person
acting as a parent” maintain a “significant connection” with this state.
A.R.S. § 25-1032(A)(1).

¶10           Here, the children lived in Arizona with Bombard and Torrez
for their entire lives until two weeks before Torrez filed her petition.
Further, New York declined jurisdiction of Bombard’s petition for custody
after conferring with the Arizona court. And Torrez—who the co-
parenting agreement stated was “a full and complete parent to the
children”—remained in Arizona. Accordingly, the Arizona court had
home state jurisdiction to make an initial custody determination and it
retained continuing, exclusive jurisdiction over the matter.

¶11           Nevertheless, Bombard argues the superior court lacked
subject matter jurisdiction because a third party seeking legal decision
making or parenting time must do so “by filing a petition for third party
rights under § 25-409 in the county in which the child permanently resides.”
A.R.S. § 25-402(B)(2); see also Chapman, 243 Ariz. at 240, ¶ 15. Bombard
asserts that the children permanently resided in New York when Torrez
filed her petition in Arizona, which Torrez did not refute. But even
assuming Bombard intended for the children to permanently reside in New
York, because of the well-defined jurisdictional requirements of § 25-
402(A), § 25-402(B)(2) is best interpreted to be a venue requirement focusing
on which part of the state is the appropriate forum and having no effect on
subject matter jurisdiction. See In re Marriage of Margain, 239 Ariz. 369, 374,
¶ 21 (App. 2016) (“[I]n construing a statute, we do so ‘in a way that
promotes consistency, harmony, and function.’”) (citation omitted).

¶12            Bombard also argues the superior court failed to make the
jurisdictional findings required by § 25-402(A). This statute does not
require the court to make findings in writing or on the record, and Bombard
did not request findings of fact or conclusions of law under Arizona Rule
of Family Law Procedure 82. Without such a request, we “presume that the
trial court found every fact necessary to support the judgment” if supported
by a reasonable construction of the evidence. Berryhill v. Moore, 180 Ariz.
77, 82 (App. 1994). By issuing a temporary visitation order, the court
implicitly confirmed its authority to do so consistent with the UCCJEA,
thereby satisfying § 25-402(A). Additionally, by denying Bombard’s
motion to dismiss for lack of jurisdiction, the court implicitly confirmed its
jurisdiction.




                                      4
                           TORREZ v. BOMBARD
                            Decision of the Court

II.    Third-Party Visitation.

¶13           Bombard argues that the superior court erred by not giving
Bombard’s decision to deny Torrez’s visitation “special weight,” and that
the court improperly made the temporary 2014 Order permanent. We
review issues of law and the application of statutory provisions de novo.
See Egan v. Fridlund-Horne, 221 Ariz. 229, 232, ¶ 8 (App. 2009).

¶14            Under A.R.S. § 25-409(C)(2), the superior court may grant
third-party visitation if (1) the child was born out of wedlock, (2) the legal
parents were not married at the time the petition was filed, and (3) visitation
is in the child’s best interests. The court may grant third-party visitation
only after giving “special weight to the legal parents’ opinion of what serves
their child’s best interests” and after considering “all relevant factors
including:”

       1. The historical relationship, if any, between the child and
       the person seeking visitation.

       2. The motivation of the requesting party seeking visitation.

       3. The motivation of the person objecting to visitation.

       4. The quantity of visitation time requested and the potential
       adverse impact that visitation will have on the child’s
       customary activities.

       5. If one or both of the child’s parents are deceased, the benefit
       in maintaining an extended family relationship.

A.R.S. § 25-409(E); see also Egan, 221 Ariz. at 240, ¶ 41 (requiring the court to
consider the best interests factors of A.R.S. § 25-409 as well as any “other
relevant best interests factors”). “Assuming parental fitness, the analysis
required under § 25-409 is not a typical balancing test in which the court’s
own determination of best interests is controlling” but rather the “special
weight” requirement means that a parent’s determination controls “unless
a parental decision clearly and substantially impairs a child’s best
interests.” Goodman v. Forsen, 239 Ariz. 110, 113, ¶ 13 (App. 2016); see also
Egan, 221 Ariz. at 240, ¶ 41 (applying “a rebuttable presumption that a fit
parent’s decision to deny or limit [third-party] visitation was made in the
child’s best interests” and requiring that special weight be given to the
parent’s decision).




                                       5
                           TORREZ v. BOMBARD
                            Decision of the Court

¶15           Bombard’s fitness as a parent was never at issue, thus her
determination to deny visitation was controlling unless it “clearly and
substantially impair[ed]” the children’s best interests. See Goodman, 239
Ariz. at 113–14, ¶ 13. Although the superior court acknowledged its
obligation to presume Bombard’s decision to deny visitation was in the
children’s best interests and that her decision was entitled to “special
weight,” the court nonetheless rejected Bombard’s decision on the basis that
she did not prove a reason for denying Torrez visitation.

¶16           The superior court’s analysis was flawed because “a
nonparent who seeks visitation carries a substantial burden to prove that
the parent’s decision is harmful. It is not enough merely to show that the
nonparent stands in loco parentis to the child[,]” or “that a reasonable person
could disagree with the parent’s decision to deny visitation.” Id. at 114, ¶
14. Although the superior court concluded that there was no credible
evidence to support Bombard’s decision to deny visitation, it was Torrez’s
burden to rebut the presumption, not Bombard’s burden to prove her
decision was in the children’s best interests. See Egan, 221 Ariz. at 240, ¶ 41.
Bombard’s decision was entitled to “robust deference” and should have
controlled “unless [it] clearly and substantially impair[ed] a child’s best
interests.” Goodman, 239 Ariz. at 113, ¶ 13; see also Egan, 221 Ariz. at 235, ¶
20. The court thus appears to have erroneously placed the burden on
Bombard to prove her decision to deny visitation was in the children’s best
interests.

¶17           The 2016 Order following the trial did not address the third-
party visitation framework set forth in § 25-409(E), Egan, and Goodman.
Bombard specifically notified the superior court of the recent Goodman
decision, but not until after the court issued its ruling. Nonetheless, the
court declined to include any further findings or analysis, concluding that
the 2014 Order constituted a final order as to third-party visitation. But the
court did not consider whether Bombard’s decision “clearly and
substantially impair[ed] the child[ren]’s interests.” Goodman, 239 Ariz. at
114, ¶ 13.

¶18            Moreover, the 2014 Order was a temporary order and not a
final ruling that Torrez was entitled to permanent visitation. At the hearing
preceding the order, the court stated, “[t]his was a temporary request[,]”
and “none of this has any precedential effect on what might happen down
the road, either in an agreement or trial.” Although the court signed the
order pursuant to Rule 81, because the 2014 Order was temporary, the
superior court’s reliance on the order as a basis for granting visitation



                                       6
                           TORREZ v. BOMBARD
                            Decision of the Court

deprived Bombard of her right to have the superior court issue a final ruling
applying the proper analysis.

¶19           Moreover, even if the 2014 Order was intended to be a final
order, the court’s reliance on that order as a basis for granting visitation in
the 2016 Order was improper, because the 2014 Order did not apply the
analysis set forth in § 25-409(E), Egan, and Goodman. Accordingly, the
superior court erred by awarding third-party visitation to Torrez based on
the deficient 2014 Order and without independently applying the
appropriate statutory and constitutional analysis.

¶20            Because the issue may arise on remand, we address
Bombard’s argument that the superior court must make written findings
regarding the children’s best interests. In contested legal decision-making
or parenting time cases, § 25-403(B) requires the court to make specific
findings on the record. But § 25-409 does not impose this requirement in
third-party visitation cases. We presume that when the Legislature rewrote
§ 25-409 in 2012, it was aware that § 25-403(B) required the court make
specific findings regarding the best interests factors, yet did not require
such findings in § 25-409. See 2012 Ariz. Sess. Laws, ch. 309 §§ 5, 20; see also
State v. Bonillas, 197 Ariz. 96, 97, ¶ 5 (App. 1999). Although such findings
would assist on appeal or in a future modification, they are not statutorily
required. Cf. Reid v. Reid, 222 Ariz. 204, 210, ¶ 20 (App. 2009).

III.   Attorney’s Fees.

¶21          Because we reverse the underlying order, we also vacate the
superior court’s award of attorney’s fees and remand for reconsideration in
conjunction with the reconsideration of the third-party visitation petition.

¶22          Bombard requests an award of attorney’s fees and costs
incurred in defending the motion to dismiss the appeal pursuant to A.R.S.
§ 25-324. In an exercise of our discretion, we decline to award attorney’s
fees to Bombard; however, as the successful party on appeal, she is entitled
to an award of costs upon compliance with ARCAP 21.




                                       7
                         TORREZ v. BOMBARD
                          Decision of the Court

                             CONCLUSION

¶23           We reverse the superior court’s order and remand for
reconsideration of the third-party visitation petition consistent with this
decision. In light of our disposition, we decline to address Bombard’s
constitutional challenge to § 25-409.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       8